TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 12, 2019



                                       NO. 03-17-00551-CV


                               Nicholas Vincent Russo, Appellant

                                                  v.

                                 Maria Camila Bernal, Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the trial court on June 2, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.